          Case 1:08-cr-00050-SPW Document 53 Filed 10/06/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION

 UNITED STATES OF AMERICA,
                                               Case No. CR 08-50-BLG-SPW
                 Plaintiff,

 vs.                                                       ORDER


 BCRISTA RAE LITTLE HEAD,

                Defendant.




       Due to the recent outbreak of COVID-19,and upon the Court's Own

Motion,

       IT IS HEREBY ORDERED that the in-person Revocation Hearing set for

Thursday, October 22, 2020 at 9:30 a.m. is VACATED.

       IT IS FURTHER ORDERED that the Revocation Hearing is RESET VIA

VIDEO from the Yellowstone County Detention Facility on Wednesday,

October 21, 2020 at 2;00 p.m. Counsel may appear in the Snowy Mountains

Courtroom thirty (30) minutes prior to the hearing to video conference with

Defendant. Ifthe defendant objects to this hearing being held via video, he must file

a motion to continue the hearing to allow time for the defendant to be transported.
Case 1:08-cr-00050-SPW Document 53 Filed 10/06/20 Page 2 of 2
